DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed 1/28/2022.
Claims 1-18, are canceled with the present amendment, the 112(b) rejection of claim 3, therefore rendered moot.  
Claims 19-20, allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record include:  O’Hagan et al (US 2015/355311), and Billau et al (US 2018/084379).  Claim 19, is allowed over the prior arts since the references taken either individually or collectively as a whole, neither teach nor render obvious features comprising, select initial values for the beacon intervals of the asset tags and configure the initial values to the asset tags; monitor a total number of asset tags with respect to a threshold, the threshold determining a level where the beacon interval is considered so short that the capacity of the positioning infrastructure becomes jeopardized, and in response to detecting that the total number of asset tags exceeds the threshold, select a higher beacon interval and configure the higher beacon interval to the asset tags via the decentralized wireless network.
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUTBUDDIN GHULAMALI whose telephone number is (571) 272-3014.  The examiner can normally be reached on 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/QUTBUDDIN GHULAMALI/  
Primary Examiner, 
Art Unit 2632.